[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR BOND REDUCTION
The defendant, Russell Graham (hereinafter "Graham"), seeks reduction of the $350,000 bond currently set in the captioned case. A hearing was conducted on the bond motion on July 17, 1996. For the reasons set forth below, the motion is granted in part.
Graham has two criminal cases pending in the Judicial District of New Haven. In Docket Number 95-165216 Graham is charged with multiple counts of Sexual Assault First Degree and Risk of Injury for allegedly sexually assaulting his three children. Graham was arrested for that case on February 7, 1995 and was released on February 8, 1995 after posting a $20,000 surety bond. He remained at liberty until May 30, 1996 when he was arrested in the captioned case. This new case involves an allegation that Graham, while at a visitation session with his children, threatened to kill their mother if any of them told what he did to them. Based upon this allegation, Graham was arrested for Tampering with a Witness and Threatening. Graham remains incarcerated having been unable to post the $350,000 bond that was set by the court at his arraignment.
Graham seeks a "major" reduction in his bond. In support of his request, Graham points to his lack of any prior criminal record, his eleven years of employment at the same job, and the good relationship he claims to have with his daughters. Counsel for Graham also suggests that there are defects in the state's case arising from the ten day gap between the alleged threat and the complaint.
The state, on the other hand, objects to any reduction in Graham's bond. They assert that the young girls and their mother are frightened of Graham and concerned that, if released, he might follow through on the alleged threat. The state also claims that after the May 30, 1996 incident, Graham showed up at the school of one of the alleged victims. This caused further anxiety for the child and her mother. CT Page 5149-HHHH
Practice Book § 658(b) requires the court to order the release of accused persons upon conditions of release sufficient reasonably to assure (1) his appearance in court and (2) that the safety of any other person will not be endangered. While Graham's employment history and contacts with the community reduce his likelihood of flight, the alleged threats require the court to set conditions of release sufficiently stringent so as to ensure the safety of Graham's daughters and their mother.
After considering the full record in this case, the court concludes that the current bond of $350,000 is excessive. Graham's bond is therefore modified as follows:
    1) The bond is reduced to $180,000 cash or surety;
    2) Graham shall have no contact, direct or indirect, with the alleged victims or their mother;
    3) Graham shall not be present on the street where the alleged victims reside nor within one-half mile of their residence;
    4) Graham shall not be present at or near the alleged victims' school(s).
So ordered at New Haven this 22nd day of July, 1996.
Robert J. Devlin, Jr., Judge